t c memo united_states tax_court douglas a and janet vander heide petitioners v commissioner of internal revenue respondent docket no filed date douglas a and janet vander heide pro sese elizabeth p flores for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes year deficiency a a a b a additions to tax sec sec sec dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure percent of the interest due on the deficiency respondent has also determined increased interest under sec_6621 the main issues for decision are whether petitioners were protected against loss within the meaning of sec_465 with respect to their pro_rata share of partnership debt obligations arising from sale-leaseback transactions engaged in by a partnership and whether additions to tax under sec_6653 and sec_6661 and increased interest under sec_6621 are applicable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners both resided in california when they filed the petition in the instant case petitioners timely filed joint federal_income_tax returns for the taxable years and petitioners deducted losses and investment_interest expenses the claimed deductions relating to hambrose leasing the partnership in the following amounts year loss investment_interest dollar_figure big_number dollar_figure big_number all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure on date respondent timely issued two affected_item statutory notices of deficiency to petitioners in which respondent disallowed the claimed deductions with respect to the partnership this case involves two sale-leaseback transactions among the following entities the partnership which engaged in the equipment_leasing business charterhouse leasing associates limited_partnership charterhouse hambrose reserve ltd hambrose m j holding corp m j the sole shareholder of hambrose and the general_partner of charterhouse cis leasing corp cis and comdisco inc comdisco the sale-leaseback transactions the partnership's leasing transaction involves the sale_and_leaseback of various computer equipment that it purchased in from hambrose hambrose initially purchased the equipment from charterhouse charterhouse purchased the equipment from cis and comdisco the original purchasers of the equipment cis and comdisco purchased the equipment with financing provided by various third-party lenders and subsequently leased the equipment although the parties stipulated to the timely filing of the notices petitioners seem to argue that it is unfair that notice was not given sooner however it is clear that respondent complied with the statute and that the notices were timely under sec a and d because there was a final_partnership_administrative_adjustment fpaa issued to the partnership a proceeding was instituted in this court based on that fpaa that proceeding was decided on date and became final on date and the notices of deficiency were mailed within year thereafter on date to various entities with respect to the equipment a wrap lease was executed between hambrose as lessor and charterhouse as lessee hambrose assigned the wrap lease to the partnership when the partnership purchased the equipment the partnership purchased the equipment subject_to all liens created at each stage of the transaction including the liens of the original third-party lenders the wrap lease and all user leases at the end of the day the partnership owned the computers the operating companies used them and charterhouse hambrose and the partnership traded streams of financing payments and lease payments the transactions are described in more detail as follows the initial equipment cis initially purchased subject_to financing from third- party lenders certain ibm computer equipment the initial equipment for a total purchase_price of dollar_figure cis leased all of the initial equipment to harrisburg hospital danbury hospital and leeds northrup the actual end users of the equipment the initial equipment purchase--charterhouse the second purchaser3 then paid cis dollar_figure--dollar_figure in cash and the balance represented by nonrecourse installment the second purchaser was someone other than charterhouse the second purchaser was never identified in the partnership's private offering memorandum pom obligations of charterhouse secured_by the initial equipment--for the initial equipment hambrose purchase on or about date hambrose purchased the initial equipment from the second purchaser subject_to the liens of the original third-party lenders the original_purchaser and the user-leases for dollar_figure hambrose paid the dollar_figure as follows dollar_figure in cash and the balance represented by an unsecured note concurrently with hambrose's purchase of the initial equipment from the second purchaser the second purchaser leased back the initial equipment from hambrose pursuant to a wrap lease the initial equipment wrap lease the terms of the initial equipment wrap lease obligated charterhouse by assignment from the second purchaser to pay four consecutive annual installments beginning date in the amount of dollar_figure in rent under the initial equipment wrap lease the lessee waived any right of set-off under state or federal_law counterclaim recoupment defense or other right which lessee may have against lessor or anyone else for any reason whatsoever the lease agreement contained the following provision indemnification lessee will indemnify lessor and protect defend and hold it harmless from and against any and all loss cost damage injury or expense including without limitation reasonable attorneys' fees wheresoever and howsoever arising which lessor or its subsidiaries or shareholders or any of its or their directors officers agents employees stockholders or partners may incur by reason of any breach by lessee of any of the representations by or obligations of lessee contained in this lease or in any way relating to or arising out of this lease the equipment claims of holders of the lien or underlying leases the initial equipment purchase--the partnership on or around date the partnership purchased the initial equipment from hambrose for dollar_figure subject_to all liens of the third-party lenders and hambrose the user leases and the initial equipment wrap lease the partnership paid for the initial equipment as follows dollar_figure cash on the closing in date dollar_figure cash by date and dollar_figure represented by a note the partnership note secured_by the initial equipment payable in four consecutive annual installments of dollar_figure with the first installment due on date the partnership note contained the following provision hereinafter the deferral provision deferral maker the partnership shall have the right to defer payment of the principal_amount and interest as the same becomes due under this note if and to the extent any amount of rent or other sums due to maker under an agreement of even date the lease between charterhouse equipment associates limited_partnership charterhouse as lessee and maker as lessor is not received by maker as the same becomes due the past due sum the amount of principal and interest so deferred will become due and payable at such time as and to the extent that maker receives from charterhouse the past due sum provided however that no interest shall accrue on the principal and interest payments so deferred provided further however that the amount of interest and principal so deferred shall become due and payable on date whether or not maker shall have received the past due sum on or before such date in conjunction with the partnership's purchase of the initial equipment hambrose assigned the initial equipment wrap lease to the partnership additional equipment cis and comdisco purchased additional ibm equipment the additional equipment they financed the purchase of the additional equipment amounting to dollar_figure through eight different third-party lenders all of the additional equipment was leased by cis and comdisco to eight actual end users of the equipment charterhouse purchase the second purchaser acquired the additional equipment from cis and comdisco in two separate purchase transactions all rights and obligations under these transactions were subsequently assigned to charterhouse the second purchaser paid in the aggregate cash of dollar_figure and installment notes totaling dollar_figure according to the pom these notes were nonrecourse obligations of charterhouse hambrose purchase hambrose purchased the additional equipment from charterhouse for dollar_figure subject_to all other liens and leases including the liens of the original third-party lenders cis and comdisco and user leases hambrose paid for the additional equipment as follows dollar_figure in cash and a dollar_figure installment note this note was unsecured and payable in seven annual installments the first in of dollar_figure and the remaining six installments of dollar_figure concurrently with hambrose's purchase of the additional equipment from charterhouse charterhouse leased back the additional equipment from hambrose pursuant to a wrap lease the additional equipment wrap lease the additional equipment wrap lease called for the following annual fixed rental payments year unit minimum unit maximum dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number partnership purchase the partnership purchased the additional equipment from hambrose for dollar_figure subject_to all other liens and leases including those of the original third-party lenders the original purchasers and hambrose the partnership paid for the additional equipment as follows dollar_figure in cash and a dollar_figure installment note secured_by the additional equipment the note was payable in eight installments with the first installment of dollar_figure due at closing thereafter the payments were as follows year amount dollar_figure big_number big_number big_number big_number big_number big_number this note contained a deferral provision similar to the one discussed supra for the note used to purchase the initial equipment hambrose assigned the additional equipment wrap lease to the partnership pursuant to its purchase of the additional equipment the partnership's purchases of the initial equipment and the additional equipment were subject_to all liens created at each stage of the transaction including the liens of the original third-party lenders the wrap lease and all user leases the partnership investments in the partnership were offered through a pom the partnership offered units of partnership interests at a price of dollar_figure each payable in full in cash or in the amount of dollar_figure in cash and two dollar_figure notes bearing 12-percent interest one payable on date and the other on date as a condition of becoming a limited_partner the partnership required an investor to assume recourse_debt of dollar_figure per partnership unit purchased which represented his or her proportionate share of the note executed by the partnership in connection with the purchase of the additional equipment the partnership anticipated that the obligation assumed by the limited partners pertained to the last installments of the partnership note due between date and date the pom included the following projection of tax benefits per partnership unit for the first years of the transaction year investment unit minimum unit maximum projected tax loss loss as a percent of investment projected tax loss loss as a percent of investment dollar_figure dollar_figure big_number big_number big_number big_number -0- big_number -0- big_number dollar_figure big_number big_number big_number big_number total big_number big_number big_number does not include interest pincite percent per annum petitioner' sec_4 decision to invest on or about date petitioner executed subscription documents to purchase one unit in the partnership references to petitioner in the singular refer to douglas a vander heide for which he paid a total of dollar_figure in cash the amount of recourse_debt which petitioner assumed totaled dollar_figure prior to investing in the partnership petitioner had never invested in an equipment_leasing transaction petitioner spoke to his accountant joseph r levin three times about his investment in the partnership petitioner never spoke to barry goldwater jr the general_partner of the partnership herman finesod the chairman of the board_of hambrose reserve or james harber or ron finerty the other officers of hambrose reserve about this investment petitioner received the subscription documents on date the day he signed them petitioner understood that the rents from charterhouse would be used to offset debt payments to hambrose he was not concerned about the end-users because they were big companies petitioner understood that the partnership's promissory note on which he assumed personal liability would be paid in the partnership never asked petitioner for additional contributions petitioner knew that the investment would create tax losses and he had seen a schedule of projected tax losses for each taxable_year petitioner expected the investment to yield phantom income in the third or fourth year petitioner knew that phantom income is not an actual cash distribution at-risk opinion we must now decide whether petitioners were at risk for their assumed liability in the context of the sale-leaseback transactions because respondent first raised the at-risk issue in the answer respondent bears the burden_of_proof and so concedes on brief sec_465 provides that deductions with respect to the type of leasing activity represented by this case are only allowable to the extent of the amount for which the taxpayer is at risk generally a taxpayer will subject_to the exception in sec_465 discussed below be considered at risk for the amount of any cash investment sec_465 also a taxpayer will be considered at risk for the amounts borrowed with respect to the activity to the extent that the taxpayer is personally liable for the repayment of such amounts sec_465 respondent concedes that the partnership's transactions had a business_purpose with economic_substance were engaged in for profit and that the partnership's equipment was correctly valued respondent also concedes that petitioners were at risk in the amount of their dollar_figure cash investment nevertheless respondent contends that petitioners were not at risk for the amount of assumed partnership debt under sec_465 which provides exception --notwithstanding any other provision of this section a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements respondent does not contend that petitioners were protected by guaranties or stop loss agreements but rather by nonrecourse_financing and other similar arrangements when analyzing a transaction under sec_465 we use the realistic possibility or economic reality test set forth in 904_f2d_477 9th cir sometimes cited as baldwin v united_states and approved by this court in 103_tc_120 affd without published opinion 77_f3d_497 11th cir this test asks whether there is any realistic possibility that the taxpayer ultimately will be subject_to economic loss on the investment at issue levien v commissioner supra pincite in applying this standard we are guided by the substance of the transaction not its form id pincite we look not to any single factor id pincite but to whether the combination of factors and characteristics of the transaction rises to the level of an other similar arrangement with the effect of protecting petitioners against risk unfortunately in this case both parties have had to deal with a lack of documentation we find however no significant difference between the facts of this case and those of estate of bradley v commissioner tcmemo_1997_341 concerning a partner in the hambrose leasing partnership respondent first stresses the circular nature of the payments--the partnership's debt payments to hambrose were exactly offset by the rental payments it received from charterhouse this circularity is set forth in the stipulation of facts as well as the pom as we have previously held circular payments do not per se constitute other similar arrangements for purposes of sec_465 92_tc_1003 nevertheless they are a factor to be considered levien v commissioner supra pincite not only were the debt and rental payments matching in amount and timing but the flow of payments was circular it would thus appear to make no difference whether the parties made the payments or not so long as each of the parties in the circle did the same thing the circularity of the payments when combined with the common ownership of charterhouse and hambrose provides little economic incentive for hambrose to pursue the limited partners for their share of the debt in the event of a default respondent also contends that the deferral provisions operated to protect petitioner against loss the sale or re- leasing of the equipment at the end of the transactions which could have provided funds to satisfy deferred liabilities was viewed as a significant source of return on investment it is clear that debt obligations payable in the future are included in the amount for which a partner is considered personally liable for purposes of sec_465 88_tc_63 affd 894_f2d_1072 9th cir thus we cannot simultaneously propose a rule that the deferral of debt obligations into the future represents per se an other similar arrangement for sec_465 the presence of deferral provisions however is another factor to be considered in deciding whether a taxpayer is protected against loss see santulli v commissioner tcmemo_1995_458 the instant transaction is similar to the equipment_leasing transaction in hayes v commissioner tcmemo_1995_151 hayes involved sale-leaseback transactions by and between the hambrose leasing-5 partnership charterhouse and hambrose reserve as in the instant case hayes involved circularity of payments and that partnership's deferral provisions applying the realistic probability test in hayes we held that the taxpayers were not at risk under sec_465 we stated the following moreover there were co-extensive provisions for delaying the rental payments and the payment of the purchase_price installments for the years through furthermore the responsibility of m j as the general_partner of charterhouse for the rent payments provided an important assurance that the rents which would be the source of the payments by the partnership to hambrose reserve would be paid id the ultimate decision whether the taxpayer is protected against loss rests upon the substance of the transactions in light of all the facts and circumstances wag-a-bag inc v commissioner tcmemo_1992_581 we think the circularity of payments the deferral provisions and the similarity of ownership among the entities when taken together are sufficient to satisfy respondent's burden that petitioner while nominally personally liable for the assumed_liabilities under sec_465 effectively was immunized from any realistic possibility of suffering an economic loss under sec_465 was not at risk and is not entitled to the deductions in question levien v commissioner supra pincite we so hold additions sec_6621 respondent seeks increased interest pursuant to sec_6621 that section provides for an increase in the interest rate to percent of the statutory rate on underpayments of tax if a substantial_understatement is due to a tax-motivated transaction certain transactions are deemed to be tax motivated by sec_6621 including any loss disallowed under sec_465 sec_6621 since we have concluded that the loss deductions in issue are disallowed under sec_465 it follows that the activities were tax motivated under sec_6621 we therefore sustain respondent on this issue sec_6653 negligence respondent has determined an addition_to_tax under sec_6653 for negligence sec_6653 sec_6653 for provides that if any part of any underpayment_of_tax is due to negligence or intentional disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment sec_6653 sec_6653 for provides for an addition_to_tax in the amount of percent of the interest payable on the portion of the underpayment_of_tax attributable to negligence negligence is defined as the lack of due care or failure to do what an ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 negligence also includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6653 petitioner bears the burden of proving that respondent's determinations are in error rule a reasonable and good_faith reliance on the advice of an accountant or attorney may offer relief from the imposition of the negligence addition 469_us_241 reliance on professional advice however is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 petitioner initially received the pom from his accountant joseph r levin additionally petitioner had three conversations with mr levin about the partnership mr levin prepared petitioners' joint federal_income_tax return for the tax_year additionally petitioners had john p schneider a certified_public_accountant prepare their joint federal_income_tax return for the tax_year we also note that at the time petitioners made their investment as our subsequent discussion in respect of the addition_to_tax under sec_6661 reveals most of the pertinent decisions had not been handed down so that there was at best a shortage of authority setting forth legal principles governing the tax consequences arising from the at- risk provisions of sec_465 we think the foregoing circumstances meet the standard established in united_states v boyle supra pincite where the supreme court stated when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice we conclude that petitioners made a reasonable effort to obtain and in fact received appropriate advice in respect of petitioner's investment and therefore they were not negligent within the meaning of sec_6653 sec_6661 substantial_understatement respondent has asserted additions to tax under sec_6661 for substantial_understatement see discussion in andrews v commissioner tcmemo_1985_380 no negligence under sec_6653 because the fact that a type of transaction was disapproved by courts not clear at the time taxpayers entered into transaction in this case resolution of the at-risk issue is based partly on a conclusion drawn from complex and interrelated contractual documents see waters v commissioner tcmemo_1991_462 affd 978_f2d_1310 2d cir the facts of this case are similar to the facts of a number of other cases in which taxpayers prevailed and were found by this court to be at risk with respect to sale-leaseback transactions see eg 91_tc_838 87_tc_1471 brady v commissioner tcmemo_1990_626 emershaw v commissioner tcmemo_1990_246 affd 949_f2d_841 6th cir we have also found that many similarly situated taxpayers who did not prevail and were found to be not at risk nevertheless had substantial_authority for positions taken on their returns see estate of bradley v commissioner tcmemo_1997_341 waters v commissioner supra epsten v commissioner tcmemo_1991_252 moser v commissioner tcmemo_1989_142 affd 914_f2d_1040 8th cir b a distrib co v commissioner tcmemo_1988_589 on the facts of this case with regard to the at-risk issue we find that there existed substantial_authority for petitioners' return position we therefore hold that petitioners are not liable for the sec_6661 additions to tax to reflect the foregoing decision will be entered under rule
